




AMENDMENT NO. 1 to the
HEXION LLC
2007 LONG-TERM INCENTIVE PLAN
(Effective 4/30/2007)




WHEREAS, Momentive Specialty Chemicals Holdings LLC. (the “Company”) maintains
the Hexion LLC 2007 Long-Term Incentive Plan (the “Plan”), for the benefit of
eligible associates of the Company;


WHEREAS, the Company desires to amend the Plan, effective November 9, 2012, to
allow for the extension of the term of certain options currently outstanding
under the Plan; and


WHEREAS, pursuant to Article X of the Plan, the Board may amend or modify the
Plan in whole or in part, and, by action dated November 9, 2012, the Board has
approved the following amendment to the Plan;


NOW, THEREFORE BE IT RESOLVED, that the Plan be amended, effective as of
November 9, 2019, as follows:


1.
Section 5.3 of the Plan is hereby amended to read as follows:



5.3 Term
“The term of each Option granted under the Plan shall commence on the Grant Date
and expire on the eighth anniversary of the Grant Date, unless the Option shall
have sooner been terminated in accordance with the terms of the Plan (including,
without limitation, Section 5.4 or Section 7.2) or the applicable Award
Agreement, or unless prior to expiration, the option term shall have been
extended by action of the Board.”
    
2.    Except to the extent necessary to give effect to this Amendment, the Plan
shall remain unchanged.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer this 9th day of November, 2012.
MOMENTIVE SPECIALTY CHEMICALS HOLDINGS LLC
By:
/s/ William H. Carter
 
 
Title:
Executive Vice President & Chief Financial Officer



